Concurring Statement by
CAVANAUGH, Judge:
While I join in the result reached by the well-reasoned majority opinion, I respectfully disagree with the holding stated after the majority’s discussion of Opper v. United States, 348 U.S. 84, 75 S.Ct. 158, 99 L.Ed. 101 (1954). As the majority states elsewhere, these issues merit re-examination by our Supreme Court and, I believe the holding stated by the majority in the present matter is too broadly drawn and, may in the future, be the basis for more interpretive problems.